Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
In the claims:
Rewrite claims 4 and 19 as follows:

4. (Currently Amended) The circuit of claim 2, including: A fifth diode having a fifth cathode terminal coupled to the first drain terminal [[o]], and a fifth anode terminal coupled to the first source terminal; a sixth diode having a sixth cathode terminal coupled to the second drain terminal, and a sixth anode terminal coupled to the second source terminal.

19. (Currently Amended) The circuit of claim 18, further comprising: a first bypass diode having a first bypass cathode terminal coupled to the first drain terminal [[o]], and a first bypass anode terminal coupled to the first source terminal; a second bypass diode having a second bypass cathode terminal coupled to the second drain terminal, and a second bypass anode terminal coupled to the second source terminal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON A JOSEPH/            Examiner, Art Unit 2846                                                                                                                                                                                            

/MUHAMMAD S ISLAM/            Primary Examiner, Art Unit 2846